DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 6/8/2020 and 9/17/2020 have been considered by the Examiner and made of record in the application file.
Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2.
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: securement member and tracking assembly in claims 1, 4, and 7; communication sub-assembly in claims 1, 3, 4, 6, and 7; and energy storage device in claims 1, 4, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Patent Application Publication No. 2007/0021944 A1) (hereinafter Levy, cited by Applicant on the IDS) in view of Fogg (U.S. Patent Application Publication No. 2009/0278694 A1) (hereinafter Fogg, cited by Applicant on the IDS) and further in view of Erko et al. (U.S. Patent Application Publication No. 2003/0093166 A1) (hereinafter Erko).

Regarding claim 1, Levy discloses a tracking device (Figure 1 and paragraph 0035 disclose a mobile cleaning system 102 can take the form of a various known mobile cleaning machine modified to include an integrated monitoring system 106 or having system 106 retrofitted thereto.  Paragraph 0027 discloses each mobile cleaning system is uniquely identified and tracked), comprising:

- an optional securement member, wherein the optional securement member is associated with at least a portion of the housing (Figure 5 illustrates a roll cage for securing the driver of the sweeper);
- a tracking assembly (Paragraphs 0026, 0027, and 0044 disclose the monitoring system 106 may also provide a system for identifying the location of the mobile cleaning system 102, such as GPS or cellular networks.  Each mobile cleaning system is uniquely identified and tracked.  City maps may be provided to the monitoring system 106, and when used in conjunction with the global positioning system (GPS), provide the operator of the mobile 
- a communication sub-assembly and wherein the communication sub-assembly at least one of transmits and receives a position signal (Paragraph 0026 discloses the monitoring system 106 may be used to monitor and communicate data to the central control facility 104.  The monitoring system 106 may also provide a system for identifying the location of the mobile cleaning system 102, such as GPS or cellular networks.  The monitoring system 106 is coupled to a communication system 105 for transmitting and receiving information from the central control facility 104, in any suitable format, and by any suitable communication system.  As an example, wireless communication from the mobile system 102 to the central control facility 104 may be provided through any suitable wireless network 105, but other communication systems are contemplated.  For example, cellular or other systems may be utilized as desired, as long as such systems provide transmission and/or receipt of information for purposes of the invention);
- an energy storage device and wherein the energy storage device electrically communicates with the communication sub-assembly (Paragraph 0029 discloses monitoring system 106 may be provided in association with or integrated with the mobile systems 102.  For example, monitoring system 106 may be integrated into the mobile system, as is a radio into a car, and powered by a suitable power source, such as a vehicle power source (e.g., car battery));
- wherein the tracking assembly tracks a motion logic and defines a job function of an employee/janitor (Figure 8 and paragraphs 0044 and 0045 disclose in designing a cleaning operation, a method 800, as seen in the example of FIG. 8, may be used in accordance with the invention.  The "assets" or areas, objects, surfaces or the like, to be cleaned are identified at step 810.  As previously mentioned, the monitoring system 106 may include the ability to read barcodes or RFID devices to aid in uniquely identifying assets to be attended to by a mobile 

- wherein the tracking assembly transmits data via and/or to a smart phone (Paragraph 0031 discloses in other embodiments, monitoring system 106 may include a pager, cellular telephone, email, personal digital assistant (PDA) functionality or some combination thereof.  In various embodiments, portable transceiver functionality may be integrated into such devices.  Monitoring system 106 may be configured to communicate with central processing system 105, and may also be configured to communicate with other systems via the Internet and Web systems, telephone networks, cellular telephone networks, and so on); and
- wherein the tracking assembly cooperatively enables the generation of efficiency reports via smart phone and/or desktop applications (Figure 7 and paragraphs 0041-0042 disclose the data acquired relating to a cleaning operation performed may be transmitted, either in real time or at a later time, to the central control at 750 the data so acquired may then be used to create reports relating to the cleaning operation, such as at 760, or may be processed for database creation, such as at 770, or may be used for other purposes as desired. It should be recognized that according to the invention, the step of monitoring cleaning operations at 740 may be conducted in a variety of manners, such as by automatically monitoring and recording operation of the system 102.  Alternatively, the operator of the system 102 may manually facilitate such monitoring, such as by using an interface on the system 106 to indicate the "start" and "stop" of a cleaning operation or the like.  Also, the information may be stored for later download to a database instead of transmitting it directly to the central control 104.  The system and methods of the present invention may thus be used to record data relating to the cleaning operations and 
Levy does not explicitly disclose wherein the communication sub-assembly is at least partially positioned within the housing and wherein the energy storage device is at least partially positioned within the housing.
In analogous art, Fogg discloses wherein the communication sub-assembly is at least partially positioned within the housing (Figure 1 and paragraphs 0030 and 0033 illustrates communication member 44 within housing 20);
wherein the energy storage device is at least partially positioned within the housing (Figure 1 and paragraphs 0030 and 0033 illustrates energy storage device 46 within housing 20).
It would have been obvious to a person of ordinary skill in the art to incorporate communication and power devices within a housing, as described in Fogg, with communication and power devices and a housing, as described in Levy, because doing so is using a known technique to improve a similar method in the same way.  Combining communication and power 
Levy, as modified by Fogg, does not explicitly disclose hourly, daily, weekly, monthly, and/or annual efficiency reports.
In analogous art, Erko discloses hourly, daily, weekly, monthly, and/or annual efficiency reports (Figures 7-11 and paragraph 0038 disclose FIG. 7 is a Daily Summary report indicating the area cleaned, total run time in hours, tank refills, and pad changes.  FIG. 8 illustrates Machine Summary information such as travel speeds, water usage, and brush pressures.  Particular values may be estimations as the calculations rely on intended values and not values received via sensor.  FIGS. 9 through 11 illustrate additional report screens associated with a multifunction cleaning machine).
It would have been obvious to a person of ordinary skill in the art to incorporate daily reports related to cleaning machines, as described in Erko, with reports related to cleaning systems, as described in Levy, as modified by Fogg, because doing so is using a known technique to improve a similar method in the same way.  Combining daily reports related to cleaning machines of Erko with reports related to cleaning systems of Levy, as modified by Fogg, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Erko.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Levy, Fogg, and Erko to obtain the invention as specified in claim 1.

Regarding claims 2 and 5, as applied to claim 1 above, Levy, as modified by Erko, discloses the claimed invention except explicitly disclosing wherein the tracking device further 
In analogous art, Fogg discloses wherein the tracking device further comprises a kinetic energy charger, wherein the kinetic energy charger is at least partially positioned within the housing, and further wherein the kinetic energy charger electrically communicates with at least one of the communication sub-assembly and the energy storage device (Figure 1 and paragraphs 0030, 0033, and 0035 illustrates kinetic energy charger 42 within housing 20.  Movements made by the individual wearing tether apparatus 10 will move a rotor within a stator, or a plurality of rotors and stators inside kinetic energy charger 42, or a rotor around a stator inside the kinetic energy charger 42.  When the rotor is moved within or around a stator it produces either direct and/or alternating current.  This direct and/or alternating current is preferably communicated to energy storage device 46).
It would have been obvious to a person of ordinary skill in the art to incorporate a kinetic energy charger providing current to an energy storage device, as described in Fogg, with a battery, as described in Levy, as modified by Erko, because doing so is using a known technique to improve a similar method in the same way.  Combining a kinetic energy charger providing current to an energy storage device of Fogg with a battery of Levy, as modified by Erko, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Fogg.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Levy and Fogg to obtain the invention as specified in claims 2 and 5.

Regarding claims 3 and 6, as applied to claim 1 above, Levy, as modified by Fogg and Erko, further discloses wherein the communication sub-assembly at least one of transmits and receives a position signal, wherein the position signal ranges in frequency from approximately 3 Hz to approximately 3,000 GHz (Paragraph 0026 discloses the monitoring system 106 may also provide a system for identifying the location of the mobile cleaning system 102, such as GPS or cellular networks, to allow evaluation of progress in a deployment operation of the mobile cleaning system 102, as well as other beneficial aspects. Knowledge of the location of each of a plurality of mobile cleaning systems 102 can allow effective and efficient implementation of cleaning operations via a central control facility 104.  The monitoring system 106 may be used to generate data relating to various operational characteristics of the mobile system, such as location, operational parameters of various cleaning systems aboard the mobile system 102, operator information, status of cleaning solutions or other materials aboard the mobile system 102, time, or any of a variety of other data relating to the mobile system 102 and/or its operation.  The monitoring system 106 is coupled to a communication system 105 for transmitting and receiving information from the central control facility 104, in any suitable format, and by any suitable communication system.  As an example, wireless communication from the mobile system 102 to the central control facility 104 may be provided through any suitable wireless network 105, but other communication systems are contemplated.  For example, cellular or other systems may be utilized as desired, as long as such systems provide transmission and/or receipt of information for purposes of the invention.  Paragraph 0031 discloses monitoring system 106 may include a pager, cellular telephone, email, personal digital assistant (PDA) functionality or some combination thereof.  In various embodiments, portable transceiver functionality may be integrated into such devices.  Monitoring system 106 may be configured to communicate with 

Regarding claim 4, Levy discloses a tracking device (Figure 1 and paragraph 0035 disclose a mobile cleaning system 102 can take the form of a various known mobile cleaning machine modified to include an integrated monitoring system 106 or having system 106 retrofitted thereto.  Paragraph 0027 discloses each mobile cleaning system is uniquely identified and tracked), comprising:
- a housing, wherein the housing comprises a cavity, and further wherein the housing is adapted for association with a user (Figure 4-6 and paragraph 0035 disclose systems 102 may take the form of a commercial road sweeper.  The sweepers may have rotating brushes and vacuum fans that collect sand, salt residue, trash, and road debris.  Other suitable machines 102 may take the form of a manual push-along/walk-behind scrubber.  Another machine may take the form of a riding sweeper.  In a preferred form, the mobile systems 102, such as machines of this type, may also be equipped with a low pressure saturated steam cleaning assembly having a chemical delivery system, such as described in U.S. patent application Ser. No. 11/055,388, which is incorporated herein by reference.  The steam cleaning system comprises a housing a steam generating system for producing a low-pressure saturated steam.  The steam dispensing system comprises a water reservoir and a pump feeding the water into a steam-producing boiler that is coupled thereto for dispensing the steam from a first outlet port.  A cleaning solution dispensing system is provided having at least one reservoir for a cleaning solution and a pump system for dispensing an amount of the cleaning solution from the reservoir to a second outlet port);

- a communication sub-assembly and wherein the communication sub-assembly at least one of transmits and receives a position signal (Paragraph 0026 discloses the monitoring system 106 may be used to monitor and communicate data to the central control facility 104.  The monitoring system 106 may also provide a system for identifying the location of the mobile cleaning system 102, such as GPS or cellular networks.  The monitoring system 106 is coupled to a communication system 105 for transmitting and receiving information from the central control facility 104, in any suitable format, and by any suitable communication system.  As an example, wireless communication from the mobile system 102 to the central control facility 104 may be provided through any suitable wireless network 105, but other communication systems are contemplated.  For example, cellular or other systems may be utilized as desired, as long as such systems provide transmission and/or receipt of information for purposes of the invention);
- an energy storage device and wherein the energy storage device electrically communicates with the communication sub-assembly (Paragraph 0029 discloses monitoring system 106 may be provided in association with or integrated with the mobile systems 102.  For example, monitoring system 106 may be integrated into the mobile system, as is a radio into a car, and powered by a suitable power source, such as a vehicle power source (e.g., car battery));
- wherein the tracking assembly tracks a motion logic and defines a job function of an 
- wherein the tracking assembly tracks location via radio frequency/beacon (Paragraph 0026 discloses the monitoring system 106 may also provide a system for identifying the location of the mobile cleaning system 102, such as GPS or cellular networks);
- wherein the tracking assembly transmits data via and/or to a smart phone (Paragraph 0031 discloses in other embodiments, monitoring system 106 may include a pager, cellular telephone, email, personal digital assistant (PDA) functionality or some combination thereof.  In various embodiments, portable transceiver functionality may be integrated into such devices.  Monitoring system 106 may be configured to communicate with central processing system 105, and may also be configured to communicate with other systems via the Internet and Web systems, telephone networks, cellular telephone networks, and so on); and
- wherein the tracking assembly cooperatively enables the generation of efficiency reports via smart phone and/or desktop applications (Figure 7 and paragraphs 0041-0042 disclose the data acquired relating to a cleaning operation performed may be transmitted, either in real time or at a later time, to the central control at 750 the data so acquired may then be used to create reports relating to the cleaning operation, such as at 760, or may be processed for database creation, such as at 770, or may be used for other purposes as desired. It should be recognized that according to the invention, the step of monitoring cleaning operations at 740 may be conducted in a variety of manners, such as by automatically monitoring and recording operation 
Levy does not explicitly disclose wherein the communication sub-assembly is at least partially positioned within the housing and wherein the energy storage device is at least partially positioned within the housing.
In analogous art, Fogg discloses wherein the communication sub-assembly is at least partially positioned within the housing (Figure 1 and paragraphs 0030 and 0033 illustrates communication member 44 within housing 20);
wherein the energy storage device is at least partially positioned within the housing 
It would have been obvious to a person of ordinary skill in the art to incorporate communication and power devices within a housing, as described in Fogg, with communication and power devices and a housing, as described in Levy, because doing so is using a known technique to improve a similar method in the same way.  Combining communication and power devices within a housing of Fogg with communication and power devices and a housing of Levy was within the ordinary ability of one of ordinary skill in the art based on the teachings of Fogg.
Levy, as modified by Fogg, does not explicitly disclose hourly, daily, weekly, monthly, and/or annual efficiency reports.
In analogous art, Erko discloses hourly, daily, weekly, monthly, and/or annual efficiency reports (Figures 7-11 and paragraph 0038 disclose FIG. 7 is a Daily Summary report indicating the area cleaned, total run time in hours, tank refills, and pad changes.  FIG. 8 illustrates Machine Summary information such as travel speeds, water usage, and brush pressures.  Particular values may be estimations as the calculations rely on intended values and not values received via sensor.  FIGS. 9 through 11 illustrate additional report screens associated with a multifunction cleaning machine).
It would have been obvious to a person of ordinary skill in the art to incorporate daily reports related to cleaning machines, as described in Erko, with reports related to cleaning systems, as described in Levy, as modified by Fogg, because doing so is using a known technique to improve a similar method in the same way.  Combining daily reports related to cleaning machines of Erko with reports related to cleaning systems of Levy, as modified by Fogg, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Erko.
.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...”  (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,701,522.  This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roger Christ, “Application and Performance of Personnel Tracking Systems” 9/1996, IEEE
Roger Christ et al., “Radio Frequency-Based Personnel Location Systems” 8/2000, IEEE

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642